 1

 2

 3

 4                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 5                                      AT SEATTLE

 6   KENNETH JOHANSEN,

 7                             Plaintiff,                CASE NO. 2:20-cv-01351-RAJ-BAT

 8           v.                                          ORDER GRANTING UNOPPOSED
                                                         EXTENSION OF TIME TO
 9   EFINANCIAL LLC,                                     RESPOND TO SUMMARY
                                                         JUDGMENT MOTION
10                             Defendant.

11
            Based on Plaintiff’s unopposed motion (Dkt. 34), and for good cause shown, it is
12
     ORDERED that the motion (Dkt. 34) is granted; the extended briefing schedule for Defendant’s
13
     motion for summary judgment (Dkt. 24) is as follows:
14

15          Event                                       Current Deadline Revised Deadline

            Response to motion for summary judgment 5/7/2021                5/21/2021
16
            Reply to motion for summary judgment        5/21/2021           6/4/2021
17
            Noting Date                                 5/14/2021           6/4/2021
18

19
            DATED this 10th day of May, 2021.
20

21
                                                        A
                                                        BRIAN A. TSUCHIDA
22                                                      United States Magistrate Judge
23


     ORDER GRANTING UNOPPOSED
     EXTENSION OF TIME TO RESPOND TO
     SUMMARY JUDGMENT MOTION - 1
